     Case 3:20-cv-02152-JLS-AHG Document 12 Filed 04/27/21 PageID.114 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    In re CESAR MONTIEL PEREZ,                     Case No.: 20-CV-2152 JLS (AHG)
12                                     Debtor.
                                                     ORDER GRANTING MOTION TO
13                                                   DISMISS APPEAL
      MAURICE GRAYTON,
14
                                    Appellant,       (ECF No. 4)
15
      v.
16
      UNITED STATES TRUSTEE
17
                                     Appellee.
18
19
20         Presently before the Court is Appellee United States Trustee Tiffany Carroll’s
21   Motion to Dismiss Appeal (“Mot.,” ECF No. 4). Appellant Maurice Grayton (“Appellant”
22   or “Mr. Grayton”), proceeding pro se, filed an Opposition to the Motion (“Opp’n,” ECF
23   No. 9), and Appellee filed a Reply in support of the Motion (“Reply,” ECF No. 10). The
24   Court decides this matter on the papers submitted and without oral argument pursuant to
25   Civil Local Rule 7.1(d)(1). See generally ECF No. 7. Having carefully reviewed the
26   Parties’ arguments and the relevant law, the Court GRANTS Appellee’s Motion to
27   Dismiss.
28   ///

                                                 1
                                                                          20-CV-2152 JLS (AHG)
     Case 3:20-cv-02152-JLS-AHG Document 12 Filed 04/27/21 PageID.115 Page 2 of 4



 1            On January 3, 2020, the United States Trustee initiated an adversary proceeding
 2   against Mr. Grayton in the United States Bankruptcy Court for the Southern District of
 3   California. Mot. at 3; see generally United States Trustee v. Grayton, No. 3:20-ap-90002-
 4   MM (Bankr. S.D. Cal.). The complaint alleges that Mr. Grayton “engaged in unfair,
 5   deceptive, or fraudulent conduct and has violated various sub-sections of 11 U.S.C. § 110.”
 6   Mot. at 4. “The complaint asserts that Mr. Grayton, who is not an attorney, has acted as a
 7   bankruptcy petition preparer in connection with a case filed in the Bankruptcy Court for
 8   the Southern District of California.” Id. Mr. Grayton filed an answer alleging that he had
 9   acted under duress. Id. Mr. Grayton also invoked his Fifth and Fourteenth Amendment
10   rights and demanded a jury trial. Id. After his motion for summary judgment was denied,
11   Mr. Grayton filed a motion in limine asserting issues of jurisdiction and timeliness. Id. at
12   6–7.
13            On October 14, 2020, the bankruptcy court entered an order denying Mr. Grayton’s
14   motion in limine. See id. at 7; see also United States Trustee v. Grayton, No. 3:20-ap-
15   90002-MM (Bankr. S.D. Cal.), (“Order,” ECF No. 72).1 In denying Mr. Grayton’s motion,
16   the court noted that “[a]lthough the title of the Motion indicates it is a motion in limine
17   regarding the court’s jurisdiction, [Mr.] Grayton mostly argues the merits of the [United
18   States Trustee]’s claims.” Order at 1. The court found the motion in limine was “premature
19   and lack[ing] specificity.” Id. at 2.
20            On November 2, 2020, Mr. Grayton filed a notice of appeal based on the bankruptcy
21   court’s denial of his motion in limine. See generally “Notice of Appeal,” ECF No. 1 at 1.
22   This action is one of four appeals2 filed by Appellant in this District related to the
23   underlying bankruptcy action, which is still pending before the bankruptcy court. See
24   generally Docket of United States Trustee v. Grayton, No. 3:20-ap-90002-MM (Bankr.
25
26   1
       A court “may take notice of proceedings in other courts, both within and without the federal judicial
     system, if those proceedings have a direct relation to matters at issue.” Bias v. Moynihan, 508 F.3d 1212,
27   1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
28   2
         See case nos. 3:20-cv-01616, 3:20-cv-02433, and 3:21-cv-00083.

                                                         2
                                                                                          20-CV-2152 JLS (AHG)
     Case 3:20-cv-02152-JLS-AHG Document 12 Filed 04/27/21 PageID.116 Page 3 of 4



 1   S.D. Cal.). On December 1, 2020, Appellee filed the present Motion to Dismiss Appeal
 2   for lack of jurisdiction, alleging Appellant’s appeal was untimely under 28 U.S.C.
 3   § 158(c)(2) and Fed. R. Bankr. P. 8002. Mot. at 1–2.
 4         An appellate court considers the issue of its own jurisdiction de novo. In re
 5   Gugliuzza, 852 F.3d 884, 889 (9th Cir. 2017) (citing In re Bunyan, 354 F.3d 1149, 1152
 6   (9th Cir. 2004); In re City of Desert Hot Springs, 339 F.3d 782, 787 (9th Cir. 2003)). On
 7   appeal, the appellant “has the burden of establishing that jurisdiction exists.” Melendres v.
 8   Maricopa Cty., 815 F.3d 645, 649 (9th Cir. 2016) (quoting Data Disc, Inc. v. Sys. Tech.
 9   Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)). The deadline to file an appeal is
10   “mandatory and jurisdictional.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978)
11   (internal quotation marks and citation omitted); see also Melendres, 815 F.3d at 649 (“[W]e
12   are not at liberty to overlook a defect with the notice of appeal no matter how compelling
13   an appellant’s argument may be.”). This rule also applies to federal bankruptcy appeals.
14   In re Mouradick, 13 F.3d 326, 327–28 (9th Cir. 1994) (“[T]he untimely filing of a notice
15   of appeal deprives the appellate court of jurisdiction to review the bankruptcy court’s
16   order.”).
17         A party to a bankruptcy proceeding has fourteen days to appeal a bankruptcy judge’s
18   order. See 28 U.S.C. § 158(c)(2) (an appeal shall be taken within the time provided by
19   Fed. R. Bankr. P. 8002); Fed. R. Bankr. P. 8002(a)(1) (notice of appeal must be filed within
20   fourteen days after entry of the order being appealed). Additionally, Rule 8002 provides
21   that a “bankruptcy court may extend the time to file a notice of appeal upon a party’s
22   motion that is filed: (A) within the time prescribed by this rule; or (2) within 21 days after
23   that time, if the party shows excusable neglect.” Fed. R. Bankr. P. 8002(d)(1).
24         Appellant’s notice of appeal is untimely. The bankruptcy court entered its Order on
25   Appellant’s motion in limine on October 14, 2020, and Appellant filed his notice of appeal
26   19 days later on November 2, 2020. To be timely, Appellant’s notice of appeal needed to
27   be filed on October 28, 2020 or earlier. Although Appellant does not address Appellee’s
28   arguments regarding the timeliness of his appeal, see generally Opp’n, Appellant’s pro se

                                                   3
                                                                                20-CV-2152 JLS (AHG)
     Case 3:20-cv-02152-JLS-AHG Document 12 Filed 04/27/21 PageID.117 Page 4 of 4



 1   status, in and of itself, does not excuse the late filing of his notice of appeal. In re Sattler,
 2   840 F. App’x 214, 215 (9th Cir. 2021) (“[The appellant]’s pro se status at certain stages of
 3   the proceedings is not by itself an extraordinary circumstance, and [the appellant] offered
 4   no evidence that anything about his pro se status prevented him from timely prosecuting
 5   appeals.”). Appellant had until November 18, 2020 (i.e., 21 days after the deadline to
 6   appeal), to ask the bankruptcy court to extend the time to file an appeal, but Mr. Grayton
 7   did not take that action either. Therefore, this Court does not have appellate jurisdiction to
 8   review the Order. In re Mouradick, 13 F.3d 326, 327 (9th Cir. 1994) (“[T]he untimely
 9   filing of a notice of appeal deprives the appellate court of jurisdiction to review the
10   bankruptcy court’s order.” (citations omitted)).
11         Accordingly, the Court finds Appellant’s appeal of the bankruptcy court’s order
12   denying his motion in limine is time barred. Appellee’s motion to dismiss the appeal for
13   lack of jurisdiction is GRANTED. The Court DISMISSES the appeal for lack of
14   jurisdiction. The Clerk of Court SHALL CLOSE the file.
15         IT IS SO ORDERED.
16   Dated: April 27, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
                                                                                  20-CV-2152 JLS (AHG)
